Citation Nr: 1242566	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board acknowledges that following certification of the appeal by the RO to the Board in September 2009, the Veteran submitted additional evidence, which was received by the Board along with a December 2012 informal hearing presentation submitted by the Veteran's representative.  The Board notes that the Veteran did not waive initial RO consideration of this evidence in writing.  See 38 C.F.R. § 20.1304 (2012).  Nevertheless, as the case is herein remanded for further evidentiary development, on remand the agency of original jurisdiction (AOJ) must review the newly received evidence in its adjudication of the Veteran's service connection claim.

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has bilateral hearing loss as a result of his active military service.  In particular, the Veteran contends that his current hearing loss is linked to his in-service noise exposure while working as a jet aircraft mechanic.  The Veteran believes that his current hearing loss is related to the in-service noise exposure; thus, he contends that service connection is warranted.  In that connection, the Board first notes that VA audiology examination conducted in June 2008 shows a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In addition, the Veteran's DD Form 214 indicates that his military occupational specialty was jet aircraft mechanic, and he has stated on multiple occasions that he was exposed to noise during service while working around fighter planes and other aircraft on the flight line.  

Regarding diagnosis of the Veteran's hearing loss, service treatment records show that he did not complain of and was not treated for hearing loss at any time on active duty.  To the contrary, he responded "No" when asked on his August 1971 separation medical history report if he experienced any ear problems or hearing loss.  The Veteran also underwent audiological examination on multiple occasions while in service, including at his entrance and separation medical examinations and several times during his period of service.  At his November 1966 entrance examination, audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
0 (5)
LEFT
20 (35)
20 (30)
0 (10)
0 (10)
-5 (0)

(NOTE: Prior to November 1967, and in some instances thereafter, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran again underwent audiological evaluation in November 1967, which revealed pure tone thresholds, in decibels, as follows:
 
 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
0 (10)
-5 (0)
LEFT
-10 (5)
-10 (0)
-5 (5)
0 (10)
-10 (-5)

Later audiological examination conducted in November 1969 revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Similarly, audiological examination conducted in November 1970 revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

Finally, the Veteran underwent examination pursuant to his August 1971 separation.  At that time, his ears were noted to be normal, and audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
15

Pursuant to his claim, the Veteran was provided VA examination in June 2008.  Report of that examination reflects that the Veteran reported having been exposed to noise in service from working as a jet aircraft mechanic on the flight line and of having experienced loss of hearing acuity since that time.  The Veteran also reported that he had had some post-service noise exposure both occupationally, while serving as a heavy equipment operator and as a police officer, and recreationally, from hunting.  Audiological examination revealed hearing loss for VA purposes, based on audiological testing.  The examiner opined, however, that the Veteran's hearing loss was less likely than not related to any in-service noise exposure.  In so finding, the examiner noted the Veteran's normal hearing at his separation from service and pointed out that acoustic trauma normally causes damage to hearing at the time of the exposure, meaning that had the Veteran's in-service noise exposure caused his hearing loss, that hearing loss would have been noted at his separation from service.  She further noted that post-service noise exposure and the Veteran's advancing age were likely contributing factors in his development of hearing loss.  The examiner thus concluded that it was less likely than not that the Veteran's hearing loss was a result of his military service.  However, she failed to discuss the varying results displayed by the Veteran's multiple in-service audiograms, including some apparent decrease in hearing acuity at both low and high frequencies between November 1967 and his separation in August 1971.

The Veteran has also submitted an opinion from a private physician dated in December 2012.  In that opinion, the physician noted the findings of the June 2008 VA examiner but opined that, based on those findings, it is at least as likely as not that the Veteran's current hearing loss is etiologically linked to his in-service exposure to acoustic trauma.  In so finding, the physician noted that hearing loss due to repeated acoustic trauma may take several years to manifest.  She also pointed out that the Veteran has been awarded service connection for tinnitus due to in-service noise exposure and noted that tinnitus and hearing loss often share an etiology, thus rendering it likely that the Veteran's hearing loss is of common origin with his service-connected tinnitus.  However, the physician did not indicate that she examined the Veteran or had any expertise in audiology; her opinion appears to be based on review of the record.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2012) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In that connection, the Board notes that the Veteran contended at his June 2008 VA examination that he first experienced decreased hearing acuity shortly after his separation from service that has continued to the present time.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current diagnosed disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service noise exposure or complaints of continuous or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current hearing loss disability.  Id. 

Here, the appellant has stated that he has experienced hearing loss since service.  Further, a private physician, in a December 2012 report, diagnosed the Veteran with bilateral hearing loss related to service.  However, the June 2008 VA audiologist appears not to have considered the findings of the multiple audiograms conducted during the Veteran's period of service, including those suggesting a decrease in hearing acuity.  Further, the December 2012 private physician does not appear to have examined the Veteran in the process of rendering her opinion, nor is it clear from the record that she is an audiologist or otherwise has any experience with audiological examination.  Further, the June 2008 VA examiner did not have the benefit of the December 2012 opinion when rendering her opinion as to the etiology of the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.2 (2012) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a further VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed hearing loss.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the AOJ must arrange for the Veteran to undergo audiological examination by a qualified VA provider.  The examiner must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed hearing loss.  The examiner must further address whether it is at least as likely as not that any diagnosed hearing loss is related to the Veteran's time in service, to include specifically his conceded exposure to acoustic trauma during service.  In opining as to whether any currently diagnosed hearing loss is related to the Veteran's time in service, the examiner must pay particular attention to his complaints of having first experienced hearing loss shortly after service and his current diagnosis of hearing loss.  The examiner must also discuss the positive opinion submitted by a private physician in December 2012 and must address the findings of the in-service audiograms, including those requiring conversion to ISO-ANSI standards.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA audiological examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his statements that he first began experiencing problems with his hearing shortly after his time in service.

Audiological examination-The examiner must conduct an audiological examination of the Veteran and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his currently diagnosed hearing loss is related to his period of military service, and particularly to his in-service exposure to acoustic trauma while working as a jet engine mechanic on the flight line.  The examiner must specifically review the Veteran's service treatment records, including his multiple in-service audiograms (converted to ISO standards as necessary), and comment upon them in the context of any opinion provided.  The reviewer must further specifically address the Veteran's claim that he first experienced hearing loss shortly after service, as well as the positive opinion offered by the Veteran's private physician in December 2012, in the context of any negative opinion.  (Findings should be made necessary to apply the provisions of 38 C.F.R. § 3.385.)

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation must be provided for why the Veteran's statements regarding onset shortly after service and continuity of symptoms thereafter are inaccurate.  The examiner should explain any difference of opinion with Dr. Gordon.  (See December 6, 2012, statement)  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

